--------------------------------------------------------------------------------

EXHIBIT 10.6


Execution Copy


FIRST AMENDMENT TO COLLATERAL AGENCY AND INTERCREDITOR AGREEMENT


THIS FIRST AMENDMENT TO COLLATERAL AGENCY AND INTERCREDITOR AGREEMENT, dated as
of September 18, 2009 (this "Amendment"), is among the Secured Parties (as
defined in the Intercreditor Agreement referenced below) of Modine Manufacturing
Company, a Wisconsin corporation (the "Company" or "Borrower"), and of certain
Domestic Subsidiaries of the Company, and JPMorgan Chase Bank, N.A., as
Collateral Agent.


RECITAL


The Secured Parties and JPMorgan Chase Bank, N.A., as Collateral Agent, are
party to a Collateral Agency and Intercreditor Agreement dated as of February
17, 2009 (as amended or modified from time to time, the " Intercreditor
Agreement").  The parties hereto desire to amend the Intercreditor Agreement in
accordance with the terms hereof.


TERMS


In consideration of the premises and of the mutual agreements herein contained,
the parties agree as follows:


ARTICLE 1.
AMENDMENTS


The Intercreditor Agreement shall be amended as follows:


1.1            The following definitions are added to Section 1.1 of the
Intercreditor Agreement in appropriate alphabetical order:


"Base Mandatory Reductions" means the amount of the Mandatory Reductions
remaining after the payment of the outstanding 2008 Credit Agreement
Superpriority Amount.


"Mandatory Reductions" means (a) payments on the Notes required under Section
9.12 of each Note Purchase Agreement (as in effect after giving effect to the
Fourth Amendments thereto dated as of  September 18, 2009) and (b) payments on
the Advances required under Sections 2.3(b) and (e) of the 2008 Credit Agreement
(as in effect after giving effect to the Third Amendment thereto dated as
of  September 18, 2009) or, if greater, the amount of commitment reductions
required under Sections 2.3(b) and (e) of the 2008 Credit Agreement, as
applicable.


"Notes Base Amount" means at any time the difference of (i) $150,000,000 and
(ii) the aggregate amount of all Base Mandatory Reductions applied to the
principal balance of the Notes prior to the occurrence of a Special Event of
Default.


"Notes Secured Obligations" means all Secured Obligations owing under the Notes
or otherwise under the Note Purchase Agreements.

 
-1-

--------------------------------------------------------------------------------

 

"True-Up Excess Amount" is defined in Section 4.1(b).


"2008 Credit Agreement Base Amount" means at any time (i) $94,000,000, minus
(ii) 38.524590163% of the aggregate amount of all Base Mandatory Reductions
prior to the occurrence of a Special Event of Default, and minus (iii)
38.524590163% of the aggregate amount of all Make-Whole Amounts that have been
paid (other than deferred payments paid solely in kind, and not in cash) prior
to the occurrence of a Special Event of Default.


"2008 Base Credit Agreement Secured Obligations" means all Secured Obligations
owing under the Advances or otherwise under the 2008 Credit Agreement, other
than the 2008 Credit Agreement Superpriority Amount.




1.2            The following definitions in Section 1.1 of the Intercreditor
Agreement are restated as follows:


"Special Event of Default" means (i) the commencement of a Bankruptcy Proceeding
with respect to the Company or any Guarantor, (ii) the acceleration or final
maturity (if the relevant Secured Obligations are not paid in full upon such
maturity) of any of the Secured Obligations, (iii) the failure to pay principal
amount due on the Secured Obligations in an aggregate amount equal to or in
excess of $20,000,000, (iv) the occurrence of any "Change in Control" as defined
in the 2008 Credit Agreement, "Change in Control" as defined in the 2005 Note
Purchase Agreement, or "Change in Control" as defined in the 2006 Note Purchase
Agreement,  (v) the occurrence of any other Event of Default if the Required
Enforcement Secured Parties have given written notice thereof to the Collateral
Agent and requested a specific Enforcement to be taken that is permitted by the
Collateral Documents (provided that the Collateral Agent shall not be obligated
to take such specific Enforcement unless directed to do so by the Required
Enforcement Secured Parties) or (vi) the occurrence of the date of July 18,
2011.


"Threshold Secured Debt Ratio" means a ratio equal to the ratio of (a) 2008
Credit Agreement Base Amount, to (b) the Notes Base Amount.


"2008 Credit Agreement Commitment" means the aggregate amount of the commitments
to make Advances under the 2008 Credit Agreement, as such amount is permanently
reduced from time to time, provided that after the termination or expiration of
all such commitments, then the outstanding amount of the 2008 Credit Agreement
Commitment shall be deemed equal to the outstanding principal balance of all
Advances.  As of the date hereof (i.e., February 17, 2009), the 2008 Credit
Agreement Commitment equals $175,000,000.  Without duplication of any permanent
reduction to the amount of the commitments to make Advances under the 2008
Credit Agreement as provided under the terms thereof, for all purposes of this
Agreement the amount of the commitments to make Advances under the 2008 Credit
Agreement shall be deemed to be reduced by the 2008 Credit Agreement Reduction
Amount.  Notwithstanding anything herein to the contrary, any reduction in the
2008 Credit Agreement Commitment shall be effective for purposes of this
Agreement only to the extent that the outstanding principal amount of all
Advances under the Credit Agreement has been reduced to an amount equal to or
less than all commitments to make Advances under the 2008 Credit Agreement.

 
-2-

--------------------------------------------------------------------------------

 

“2008 Credit Agreement Reduction Amount” shall mean the mandatory reductions in
the commitments to make Advances under the 2008 Credit Agreement specified in
Sections 2.3(b), 2.3(e) and the last paragraph of Section 2.6 of the 2008 Credit
Agreement (as in effect after giving effect to the Third Amendment thereto dated
as of  September 18, 2009); provided that such reductions shall be effective
only to the extent that the outstanding principal amount of all Advances under
the 2008 Credit Agreement has been reduced to an amount equal to or less than
all commitments to make Advances under the 2008 Credit Agreement as reduced by
such provision.  For the avoidance of doubt, the parties hereto acknowledge that
the 2008 Credit Agreement Reduction Amount includes a $14,310,000 reduction in
the commitments to make Advances under the 2008 Credit Agreement that occurred
under the last paragraph of Section 2.6 of the 2008 Credit Agreement prior to
September 18, 2009, resulting in the aggregate commitments to make Advances
under the 2008 Credit Agreement being reduced to $160,690,000 prior to September
18, 2009 (and the aggregate commitments to make Advances under the 2008 Credit
Agreement are $160,690,000 as of September 18, 2009).


"2008 Credit Agreement Superpriority Amount" means the lesser of (i) the amount
in Dollars by which the principal amount outstanding under the 2008 Credit
Agreement exceeds the 2008 Credit Agreement Base Amount (but excluding any
amount by which the aggregate principal amount under the 2008 Credit Agreement
exceeds the 2008 Credit Agreement Commitment), and (ii) the 2008 Credit
Agreement Superpriority Cap, plus, in all cases, all interest and fees
applicable to such amount; provided that any new Advances made after July 18,
2011 shall not be considered part of the 2008 Credit Agreement Superpriority
Amount (but it is acknowledged that any Advances outstanding on or before July
18, 2011, including any renewals or continuations thereof at various LIBOR
interest periods, shall not be considered new Advances made after July 18,
2011).


"2008 Credit Agreement Superpriority Cap" means the difference of (i)
$175,000,000 minus the 2008 Credit Agreement Reduction Amount, and (ii) 2008
Credit Agreement Base Amount.




1.3            Section 4.1(a)(iv) is restated as follows:


(iv) FOURTH:  To the ratable payment of the Secured Obligations to the Secured
Parties not described above, other than (1) the aggregate principal amount (and
any interest related thereto) under the 2008 Credit Agreement in excess of the
2008 Credit Agreement Commitment, (2) the aggregate principal amount (and any
interest related thereto) under the 2005 Notes in excess of $75,000,000, as
permanently reduced from time to time, (3) the aggregate principal amount (and
any interest related thereto) under the 2006 Notes in excess of $75,000,000, as
permanently reduced from time to time, and (4) any Make-Whole Amount or similar
prepayment premium under the Note Purchase Agreements to the extent it exceeds
an amount that would have been calculated using the interest rates (which are
the applicable rates specified in clause (b)(ii) of the definition of Remaining
Scheduled Payments in the 2005 Note Purchase Agreement and in the 2006 Note
Purchase Agreement, as applicable) and other terms applicable to the Notes prior
to the amendments of the Note Purchase Agreements and the Notes executed on or
about the date hereof (i.e., February 17, 2009), provided that, notwithstanding
the foregoing, any True-Up Excess Amount shall be paid prior to any other amount
described in this Section 4.1(a)(iv);

 
-3-

--------------------------------------------------------------------------------

 

1.4            Section 4.1(b) is restated as follows:


(b)            Each Secured Party hereby agrees with each other Secured Party as
follows:


(i) Notwithstanding anything herein to the contrary, upon the occurrence of a
Special Event of Default and after the 2008 Credit Agreement Superpriority
Amount is paid in full, the Secured Parties agree as follows:


(A) The ratio of the outstanding principal balance of the Advances under the
2008 Credit Agreement to the outstanding principal balance of the Notes shall be
required to equal the Threshold Secured Debt Ratio.


(B) If the Threshold Secured Debt Ratio is not achieved upon such occurrence,
the Collateral Agent may adjust the distributions under Section 4.1(a)(iv) until
the Threshold Secured Debt Ratio is achieved.


(C) If the Threshold Secured Debt Ratio is not achieved within 90 days after the
later of the date the 2008 Credit Agreement Superpriority Amount is paid in full
and the occurrence of a Special Event of Default, then:


(x) If the Threshold Secured Debt Ratio is not so achieved because the
outstanding principal balance of the Advances under the 2008 Credit Agreement is
less than the amount required to achieve the Threshold Secured Debt Ratio, then
the 2008 Lenders will pay over to the Noteholders such amounts as shall result
in the ratio of the outstanding principal balance of the Advances under the 2008
Credit Agreement to the outstanding principal balance of the Notes being equal
to the Threshold Secured Debt Ratio.


(y) If the Threshold Secured Debt Ratio is not so achieved because the
outstanding principal balance of the Notes is less than the amount it should be
to achieve the Threshold Secured Debt Ratio, then the amount required to be paid
on the outstanding principal balance of the Advances under the 2008 Credit
Agreement to achieve the Threshold Secured Debt Ratio (the "True-Up Excess
Amount") shall be paid to 2008 Lenders before any amounts are distributed or
otherwise paid to the Noteholders under Section 4.1(a)(iv) hereof.


(D) The Collateral Agent shall determine the amount of payments owed by the
Secured Parties under this paragraph, and all Secured Parties required to make
any payments to any other Secured Party shall make such payments to the
Collateral Agent and the Collateral Agent shall distribute such payment to the
appropriate Secured Party.


(ii)  Any re-allocations of any Secured Obligations due to any other payments
and other transfers among the Secured Parties of any of the Secured Obligations
under this §4.1(b) shall be deemed to reduce the Secured Obligations of any
Secured Party receiving any payment or other transfer and shall be deemed to
restore and reinstate the Secured Obligations of any Secured Party making any
payment or other transfer, in each case by the amount of such payment and other
transfer; provided that if for any reason such restoration and reinstatement
shall not be binding against the Company, then the amount of such payments or
other transfers shall be deemed to be and shall be in consideration of the
purchase for cash at fair value, but without recourse, a like principal amount
of the Advances or Notes, as the case may be, held by the Secured Party
receiving such payment or transfer.  Notwithstanding anything herein to the
contrary, the Collateral Agent may adjust allocations of the Secured Obligation
Distributions under §4.1(a)(iii), (iv) and (v) to achieve the allocations and
adjustments required under this §4.1(b).

 
-4-

--------------------------------------------------------------------------------

 

1.5            Section 4.1(i) is restated as follows:


(i)             Notwithstanding anything herein or in any Financing Document to
the contrary, all parties hereto acknowledge and agree that:


(1) The terms of this Agreement assume that, prior to the occurrence of any
Special Event of Default,  no payment of any principal of the Notes or any
Make-Whole Amount will be applied thereto other than pursuant to Base Mandatory
Reductions.  Accordingly, all parties hereto agree that no such payments will be
applied without a further written agreement among the Required Secured Parties
to determine the correct application of such payments and any other payments or
terms that may be required.


(2) With respect to all Base Mandatory Reductions, prior to the occurrence of
any Special Event of Default, 61.475409836% of such Base Mandatory Reductions
shall be applied to the principal balance of the Notes and 38.524590163% of such
Base Mandatory Reductions shall be applied to principal of the Advances (except
if such amounts would exceed the then principal balance thereof, in which case
such amounts will reduce the commitments as stated in the 2008 Credit Agreement
(as in effect after giving effect to the Third Amendment thereto dated as
of  September 18, 2009)).


(3) Prior to the occurrence of any Special Event of Default, no Make-Whole
Amount or similar prepayment premium under the Note Purchase Agreements will be
paid to the extent it exceeds an amount that would have been calculated using
the interest rates (which are the applicable rates specified in clause (b)(ii)
of the definition of Remaining Scheduled Payments in the 2005 Note Purchase
Agreement and in the 2006 Note Purchase Agreement, as applicable) and other
terms applicable to the Notes prior to the amendments of the Note Purchase
Agreements and the Notes executed on or about the date hereof (i.e., February
17, 2009), other than deferred payments paid solely in kind, and not in cash.


(4) all Mandatory Reductions will be applied to the  2008 Credit Agreement
Superpriority Amount before any application to the Notes Secured Obligations or
the 2008 Base Credit Agreement Secured Obligations




1.6            The Secured Parties agree that the $12,000,000 currently on
deposit in the Collateral Agent Intercreditor Collateral Account (as defined in
the Intercreditor Agreement prior to this Amendment) may be released to the
Borrower on the date this Amendment becomes effective under Section 2.2 of this
Amendment, and authorize the Collateral Agent to release such amount from the
Collateral Agent Intercreditor Collateral Account.

 
-5-

--------------------------------------------------------------------------------

 

ARTICLE 2.
CONDITIONS PRECEDENT


2.1            This Amendment shall be deemed closed (but not effective until
the conditions in Section 2.2 are satisfied) as of the date hereof when each of
the following has been satisfied:


(a)  This Amendment shall be signed by the Collateral Agent and the Required
Secured Parties.


(b)  The Consent and Agreement to this Amendment shall be signed by all parties
thereto.


2.2            If the  conditions in Section 2.1 are satisfied, this Amendment
shall become effective automatically as of the date the Third Amendment dated as
of the date hereof to the 2008 Credit Agreement, the amendments in Sections 1.2
through 1.4 of the Fourth Amendment dated as of the date hereof to the 2005 Note
Purchase Agreement and the amendments in Sections 1.2 through 1.4 of the Fourth
Amendment dated as of the date hereof to the 2006 Note Purchase Agreement are
each effective.  If this Amendment does not become effective on or before
September 30, 2009 it shall be null and void.




ARTICLE 3.
MISCELLANEOUS.


3.1            References in any Financing Documents to the Intercreditor
Agreement shall be deemed to be references to the Intercreditor Agreement as
amended hereby and as further amended from time to time.  Terms used but not
defined herein shall have the respective meanings ascribed thereto in the
Intercreditor Agreement.


3.2            Except as expressly amended hereby, each of the parties hereto
agrees that the Intercreditor Agreement is ratified and confirmed and shall
remain in full force and effect.


3.3            This Agreement may be signed upon any number of counterparts with
the same effect as if the signatures thereto and hereto were upon the same
instrument and signatures sent by facsimile or electronic mail message shall be
enforceable as originals.

 
-6-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties signing this Amendment have caused this
Amendment to be executed, delivered and effective as of the date first above
written .



 
JPMORGAN CHASE BANK, N.A., as Collateral Agent
             
By:
/s/ Krys Szremski     
Name: Krys Szremski 
   
Title:  V.P.


 
-7-

--------------------------------------------------------------------------------

 

2008 LENDERS:



 
JPMORGAN CHASE BANK, N.A., as Agent and as a 2008 Lender
             
By:
/s/ Krys Szremski       
Name: Krys Szremski 
   
Title:  V.P.


 
-8-

--------------------------------------------------------------------------------

 
 

 
BANK OF AMERICA, N.A., as a 2008 Lender
             
By:
     
Name:
   
Title:


 
-9-

--------------------------------------------------------------------------------

 
 

 
M&I MARSHALL & ILSLEY BANK, as a 2008 Lender
             
By:
/s/ Gina Peter     
Name: Gina Peter
   
Title:   SVP
             
By:
/s/ illegible     
Name:
   
Title: AVP


 
-10-

--------------------------------------------------------------------------------

 
 

 
WELLS FARGO BANK, N.A., as a 2008 Lender
             
By:
     
Name:
   
Title:


 
-11-

--------------------------------------------------------------------------------

 
 

 
Commerzbank, AG as a 2008 Lender
             
By:
/s/ Franz Brugger     
Name: Franz Brugger
   
Title:   Director

       
By:
/s/ Sven Baugot     
Name: Sven Baugot 
   
Title:   Assistant Vice President


 
-12-

--------------------------------------------------------------------------------

 
 

 
U.S. BANK, NATIONAL ASSOCIATION, as a 2008 Lender
             
By:
     
Name:
   
Title:


 
-13-

--------------------------------------------------------------------------------

 
 

 
COMERICA BANK, as a 2008 ender
             
By:
/s/ Mark J. Leveille     
Name: Mark J. Leveille
   
Title: Vice President


 
-14-

--------------------------------------------------------------------------------

 
 

 
2005 NOTEHOLDERS:
                                           
By:
     
Name:
   
Title:
 


 
-15-

--------------------------------------------------------------------------------


 

 
2006 NOTEHOLDERS:
                                           
By:
     
Name:
   
Title:
 


 
-16-

--------------------------------------------------------------------------------

 

CONSENT AND AGREEMENT


As of the date and year first above written, each of the undersigned hereby
fully consents to the terms and provisions of the above Amendment and the
consummation of the transactions contemplated thereby, and acknowledges and
agrees to (a) all terms and provisions of the above Amendment applicable to it,
including without limitation all covenants, representations and warranties,
releases, indemnifications, and all other terms and provisions, and (b) continue
to be bound by terms and provisions of the Consent and Agreement to the
Intercreditor Agreement (as defined in the above Amendment) previously executed
by it.


IN WITNESS WHEREOF, the undersigned have caused this Consent and Agreement to be
executed as of the date first above written.





 
MODINE MANUFACTURING COMPANY
             
By:
/s/ Bradley C. Richardson   
Name: Bradley C. Richardson 
 
Title:   Executive Vice President - Corporate Strategy & Chief Financial Officer
       
MODINE, INC.
             
By:
/s/ William K. Langan   
Name: William K. Langan 
 
Title:   President
       
MODINE ECD, INC.
             
By:
/s/ Bradley C. Richardson    
Name:  Bradley C. Richardson 
 
Title:   Vice President & Assistant Treasurer

 
 
-17-

--------------------------------------------------------------------------------